Title: To George Washington from the Board of War, 3 September 1779
From: Board of War
To: Washington, George


        
          Sir
          War Office [Philadelphia] Septr 3d 1779
        
        We have been honoured with your Excellency’s Letter of the 26th Ulto. Our Information to you on the Subject of Col: Humpton’s Orders for Boots & Shoes was not intended to be the Occasion of giving you so much Trouble. We are however obliged by your State of the Matter as it will enable us to judge of the Propriety of any future Applications under similar Circumstances. If our Stock of Leather will afford it we shall be very happy in supplying Boots to the Officers; but at present we see little Prospect of either our Feelings or their Wants being gratified in this particular. We have made the Appointments of the several Commissaries of Hides where we thought there was Occasion for such Officers & they are supplied by the Clothier General with Monies so that we hope the Machine will soon be in Motion. We forget whether we informed you of the Persons appointed. This should have been done, if it is not, that your Excellency may know

where to call for Supplies—We have appointed the following Persons as Commissaries of Hides.
        
          
            for the Convention Barracks we have sent a Blank Appointt to the Governor of
            }
            Virginia
          
          
            William Henry Esqr. of Lancaster for
            }
            Maryland DelawarePennsilvania
          

          
            John Melhelm Esqr.
            
            N. Jersey
          
          
            Major Moses Hatfield
            
            N. York.
          
          
            Capt. George Starr of Middletown
            
            Connecticut
          
          
            Mr Robert Lamb of Boston
            
            Massachussetts
          
        
        We are happy that your Excellency approves of the System we drew up for this Department & hope with your Assistance it will be attended with Success.
        We feel most sensibly for the Situation of the Officers in the Article of Cloathing. It is not for Want of the little Weight we could add to your Excellency’s Representation that everything has not been done they could desire considering the exhausted State of the Country & the Derangement of our Finances. Congress expect the principal Supplies from the States however ill founded these Expectations may be. Whether these Supplies are considered in a primary or secondary View, we shall not abate in a single Instance our Endeavors with our Agents to purchase every thing they can get. But we cannot consent to be looked upon as the principal Providores for the Army & thereby make ourselves responsible for Deficiencies which it will not be in our Power to avoid. So little is supplied by Importation on public Account & Congress having authorized us to appoint Agents to purchase Necessaries for the Army we know that too much is expected from us by those who do not know & will not enquire into our Situation. Did every one judge with the same Observation & Candor with your Excellency we should be very easy on the Subject. But as the Case is otherwise & in the present System the States are looked to for the Supply of their respective Quotas, the several Governments should be considered as answerable for the Cloathing & if we can in any Degree make up for their Deficiencies it is all that should be expected from us. This is not a mere Point of Ceremony for while they consider the principal Supplies as expected from the Continental Officers & not from themselves the Governments will be less diligent in procuring the Articles wanted by their respective Troops. Experience has proved the Truth of this Observation. Your Thoughts on the scanty Supply of Shirts sent for the Officers are certainly just. We have it not in our Power by any Authority from Cong⟨ress⟩ to buy any cloathing for Officers—but

when accidentally any thing falls into our Possession fit for their Use we think a small Supply is better than none & from our Wishes to relieve them even in the smallest Degree we forward the Articles.
        It was by no Means intended by the Act of the 16th relative to the Payments to Soldiers for Deficiencies of Cloathing to prevent their receiving the specific Articles if it were possible to deliver them. Our Vi⟨ews⟩ in reporting it were exactly conformable to your Sentiments⟨.⟩ It is certainly more the Interest of the public to supply the specific Articles than their Value in Money. The former will enable the Soldier to do his Duty while the latter in too many Instances will prevent it, by administering to his Debaucheries & ruining his Morals & his Health. Nor can even the well disposed Soldier buy Cloathing when he wants it for his Money.
        The Case of Col: Harrison was after writing to your Excellency stated specially & we hear a Comittee is appointed to determine on our Representation as we did not choose to give an Opinion not being fully informed. The Papers you were pleased to transmit we will lay before that Comittee.
        The Footing you have put Capt. or Mr Randolph’s Case upon is certainly the most politic & proper & the Board will write conformably thereto to the Government of N. Jersey.
        A Copy of the Virginia Arrangement shall be speedily transmitted agreeably to your Excellency’s Request.
        Your Letter of the 27th we acknowledge the Honour of receiving. We most sincerely wish we could give you Pleasure on that Subject by informing you of an Alteration of Circumstances for the better. We have had no small Degree of Vexation & Uneasiness on this Head for a long time past & have not failed to make the most urgent Representations to Congress of our distress’d Situation. The Vessell sent to the West Indies was dispatched at our earnest Request & tho’ she has been out long may yet arrive safe. She was disappointed at Martinico & was obliged to run down to Statia where a Ship was expected from Holland with a large Quantity of this Article. This at present is at best precarious but it is our only Dependance. We have made pressing Requests for a Loan from the States of Massachussetts Bay & Connecticut; but they refuse sparing any (excepting about two Tons to be sent to General Gates by the latter State) alledging their own Wants. N. Jersey has none but what we supplied nor has Pennsilvania. We are in Treaty with Maryland for seven or eight Tons—We will write to Virginia, but we are in Debt to her & if she has not recieved a late Accession to her Stock we are not sanguine in our Hopes of obtaining any Quantity. We will continue to use every Endeavor in our Power to obtain an Addition to our Stock. Some small Supply will be recieved

from a few Manufactories we have employed to make what little Materials we had. Our Letter to Genl Knox of the 26th Ulto will inform your Excellency what Orders we have given & the enclosed Return will enable you to order what you think proper from any of the Places therein mentioned. We have the Honour to be with the greatest Respect & Esteem Your very obedient Servants
        
          Richard Petersby order
        
      